DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 
3.	Claims 58, 59 and 62-77 are pending.
	Claims 58, 59, 63, 68, 71, 72, 74 and 75 have been amended.
	Claims 76 and 77 have been added.
	Claims 58, 59 and 62-77 are examined on the merits.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The NEW MATTER REJECTION over claims 71 and 75 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the Applicants’ proper incorporation of reference, Glezer et al., US Patent Publication #2004/0189311 A1 (published September 30, 2004/ IDS reference 6 on sheet 3 submitted October 15, 2019).

6.	There is sufficient antecedent basis for the limitation, "said level" in lines 2 and 3 of claim 59, see Amendments to the Claims submitted July 14, 2022, page 5.

7.	There is sufficient antecedent basis for the limitation, “said levels” in the first line or last line of claims 68, 69, 71, 72, 73 and 75, see Amendments to the Claims submitted July 14, 2022, pages 6 and 7.

8.	There is sufficient antecedent basis for the limitation, “said sample" in the last line of each of the said claims 71 and 75, see Amendments to the Claims submitted July 14, 2022, page 7.


Claim Rejections - 35 USC § 102
9.	The rejection of claim(s) 58, 59, 62-66, 68-70 and 72-74 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Levine et al., US 2011/0311450 A1 (effectively filed December 8, 2008) is withdrawn in light of Applicants’ amendment to independent claims 58 and 63, see Amendments to the Claims and corresponding Remarks, 102 section bridging pages 10 and 11 submitted July 14, 2022.

Claim Rejections - 35 USC § 103
10.	The rejection of claims 58, 59, 62-66 and 68-75 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine et al., US 2011/0311450 A1 (effectively filed December 8, 2008), and further in view of Glezer et al., US 2004/0189311 A1 (published September 30, 2004/ IDS reference 6 on sheet 3 submitted October 15, 2019) is withdrawn in light of Applicants’ amendment to independent claims 58 and 63, see Amendments to the Claims and corresponding Remarks, 102 section bridging pages 10 and 11 submitted July 14, 2022.

11.	The rejection of claims 58, 59, 62-70 and 72-74 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine et al., US 2011/0311450 A1 (effectively filed December 8, 2008), and further in view of Meso Scale Discovery (MSD)®, Bioprocess Applications PDF Manual, 16 pages (January 2007) is withdrawn in light of Applicants’ amendment to independent claims 58 and 63, see Amendments to the Claims and corresponding Remarks, 102 section bridging pages 10 and 11 submitted July 14, 2022.

12.	The rejection of claims 58, 59, 62-70 and 72-74 under 35 U.S.C. 103 as being unpatentable over Meso Scale Discovery (MSD®) Applications publication, 6 pages (2007) is withdrawn. 

13.	The rejection of claims 58, 59 and 62-75 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine et al., US 2011/0311450 A1 (effectively filed December 8, 2008), and further in view of Meso Scale Discovery (MSD)®, Bioprocess Applications PDF Manual, 16 pages (January 2007) and Glezer et al., US 2004/0189311 A1 (published September 30, 2004/ IDS reference 6 on sheet 3 submitted October 15, 2019) is withdrawn in light of Applicants’ amendment to independent claims 58 and 63, see Amendments to the Claims and corresponding Remarks, 102 section bridging pages 10 and 11 submitted July 14, 2022.

14.	The rejection of claims 58, 59, 68-75 and new claims 76 and 77 rejected under 35 U.S.C. 103 as being unpatentable over Meso Scale Discovery (MSD®) Applications publication, 6 pages (2007), and further in view of Glezer et al., US 2004/0189311 A1 (published September 30, 2004/ IDS reference 6 on sheet 3 submitted October 15, 2019) is withdrawn. 

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 58, 59 and 62-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Claims 58 cites on line 3 “…one or more of a plurality of biomarkers” and line 4 of the claim reads on at least two biomarkers.  However, subsequent claims 59 and 68, line 2 state “…the one or more of the plurality of biomarkers”.  It seems as if claims 59 and 68 rely on the language cited in line 3 of claim 58 and not that language cited on line 4.  Accordingly, the metes and bounds cannot be determined.
	Moreover, the same indefiniteness exists in claim 63, wherein on lines 3 and 4 “…one or more of a plurality of biomarkers” and lines 4 and 5 of the claim read on at least two biomarkers.  However, subsequent claim 68, line 2 states “…the one or more of the plurality of biomarkers”.  It seems as if claim 59 relies on the language cited in line 3 of claim 58 and not that language cited on line 4.  Notwithstanding, all the language should be consistent throughout all claims.
	b.  Claims 58 and 63 state section (a) of the claim reads on a module comprised with a kit with a multiplex array of capture antibodies against AFP and at least one additional biomarker selected from the group consisting of three additional proteins and combinations, thereof.  The added new text on lines 6-12 of the claims set forth the said module on line 3 is either arranged in three different manners or it is not clear if there are three different modules within the one kit.  Applicants’ are requested to clarify.

17.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

18. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "configured to” in claim 58 (lines 6, 9, 11), claim 59 (line 2), claim 63 (lines 6, 9, 11), claim 68 (line 2) and claim 72 (line 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
New and Maintained Grounds of Rejection	
Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

21.	The rejection of claims 58, 59, 62-70, 72-74 and new claims 76 and 77 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meso Scale Discovery (MSD®) Applications publication, 6 pages (2007), and further in view of Levine et al., US 2011/0311450 A1 (effectively filed December 8, 2008) is maintained and made. 
Applicants argue reference, Meso Scale Discovery (MSD®) Applications publication, 6 pages (2007) denoted as “…MSD2 [by Applicants] does not disclose or remotely suggest whatsoever that those biomarkers can be employed in a kit for the detection of liver disorders, as recited in Claim 58, or be used in a kit for the analysis of hepatocellular carcinoma (HCC), as recited in Claim 63. Additionally, MSD2 does not disclose or remotely suggest a module comprising a multiplex array of capture antibodies against one or more of a plurality of biomarkers selected from the group consisting of AFP and at least one additional biomarker selected from the group consisting of CA 125, MMP-9, E-cadherin, and combinations thereof, the module configured to measure levels of the plurality of biomarkers above a detection cut-off level, the detection cut-off level for AFP is >21 ng/mL, the detection cut-off level for CA 125 is >800 U/mL, the detection cut-off level for MMP-9 is >190 ng/mL, and the module configured to measure levels of the plurality of biomarkers below a detection cut-off level, the detection cut-off level for E-cadherin is <48 ng/mL, wherein the module is configured to measure levels for each detection cut-off level according to Meso Scale Discovery (MSD) protocol, as recited in Claims 58 and 63.”, see Remarks submitted July 14, 2022, pages 13 and 14.  
Applicants further assert secondary reference, “Levine does not disclose or suggest any of the claimed detection cut-off levels”, see page 11, 1st full paragraph; and page 14, 2nd paragraph.  Applicants conclude arguments stating none of the references teach the claimed inventions with detection cut-off levels recited in independent claims 58 and 63, see paragraph bridging pages 14 and 15.
Accordingly, Applicants argue the prior art does not render the claimed invention is obvious and the instant rejection should be withdrawn and allowed, see page 14 of the Remarks, 1st full paragraph.
Applicants’ amended claims and corresponding arguments have been carefully considered, but fails to persuade. 
 	Contrary to Applicants’ assertions the prior art, MSD2 reveals within the table on the first page of the publication each analyte and in particular it teaches AFP, CA 125 and MMP-9 have an assay range that is above the detection cut-off level and E-cadherin has a detection cut-off level below <48 ng/mL.  Accordingly, the combination of references teach the claimed inventions.  For the reasons of record and cited herein, the rejection is maintained and made.
The publication teaches a multiplexed immunoassay panel with a plurality of assay wells comprising Alpha fetoprotein (AFP), cancer antigen (CA125) also known as Mucin 16, carcinoembryonic antigen (CEA), cancer antigen 19-9 (CA 19-9), E-cadherin, epidermal growth factor receptor, erythroblastic leukemia viral oncogene homolog (erbB2), matrix metalloproteinase 9 (MMP9) and osteopontin (OPN), see title on cover page; and pages 1-3.  The publication teaches an electrochemiluminescence-based multiplexed immunoassay panel is able to simultaneously measure the said biomarkers in a 96-well format, see cover page, 1st paragraph. 
	Serum and plasma samples from healthy/normal population and test population are able to be assessed for said biomarkers using the assay protocols disclosed on page 1, also see cover page; and page 3.  The publication discloses assay protocols involving labeled detection antibody reagent, capture antibodies, blocking solution, assay diluent, washing buffer and MSD read buffer, see page 1. 
	The publication does not teach the taught components and multi-well assay module are comprised within a kit. 
	However, Levine teaches a kit comprising antibodies capable of recognizing or interacting with polypeptide biomarkers listed herein, as well as at least one reagent for performing immunoassays, see page 12, sections 0148 and 0151. Levine teaches utilizing known polypeptide biomarkers for liver cancer, such AFP with additional markers such as CEA, CA125 (Mucin 16), CA 19-9, HER-2 (c-erbB2), E-Cadherin and matrix metalloproteinases (MMPs), see page 44, sections 0487, 0488, 0490 and 0491.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the taught components and assay protocol within a kit as set forth in Levine, see entire Levine reference.  Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to provide and establish detection cut-off levels in order to discern and distinguish levels for normal/control samples and those reflective of a diseased state with the taught components and assay protocol within a kit as set forth in Levine, see both references in their entireties and in particular, page 1 of MSD2.    One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings in Levine and the publication, “a diagnostic kit for diagnosis of disease, comprising [measuring antibody expression], markers and reagents for detecting qualitative and/or quantitative changes in the  expression of a polypeptide…” can be easily assembled and sensitive assays with established assay ranges have been accomplished, see Levine, page 12, sections 0148 and 0151; and entire MSD2. 
Kits are conveniently made to reproducibly obtain results under test conditions and it is conventional to assemble necessary reagents including compounds, such as set of labeled detection antibodies, diluents, blocking solution and buffers for the effective assessment of liver disorders for the convenience of the practitioner and commercial expediency, see both references.

22. 	The rejection of claims 58, 59, 62-75 and new claims 76 and 77 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meso Scale Discovery (MSD®) Applications publication, 6 pages (2007), and further in view of Levine et al., US 2011/0311450 A1 (effectively filed December 8, 2008) and Glezer et al., US 2004/0189311 A1 (published September 30, 2004/ IDS reference 6 on sheet 3 submitted October 15, 2019) is maintained and made. 
Applicants argue reference, Meso Scale Discovery (MSD®) Applications publication, 6 pages (2007) denoted as “…MSD2 [by Applicants] does not disclose or remotely suggest whatsoever that those biomarkers can be employed in a kit for the detection of liver disorders, as recited in Claim 58, or be used in a kit for the analysis of hepatocellular carcinoma (HCC), as recited in Claim 63. Additionally, MSD2 does not disclose or remotely suggest a module comprising a multiplex array of capture antibodies against one or more of a plurality of biomarkers selected from the group consisting of AFP and at least one additional biomarker selected from the group consisting of CA 125, MMP-9, E-cadherin, and combinations thereof, the module configured to measure levels of the plurality of biomarkers above a detection cut-off level, the detection cut-off level for AFP is >21 ng/mL, the detection cut-off level for CA 125 is >800 U/mL, the detection cut-off level for MMP-9 is >190 ng/mL, and the module configured to measure levels of the plurality of biomarkers below a detection cut-off level, the detection cut-off level for E-cadherin is <48 ng/mL, wherein the module is configured to measure levels for each detection cut-off level according to Meso Scale Discovery (MSD) protocol, as recited in Claims 58 and 63.”, see Remarks submitted July 14, 2022, pages 13 and 14.  
Applicants further assert“…Levine nor Glezer disclose or remotely suggest this claim feature, the combination of references does not render the present claims obvious and the rejection under 35 U.S.C. §103 is overcome.”, see page 12, 1st full paragraph.
Applicants conclude arguments noting “the combination of references [do] not render the present claims obvious and the rejection under 35 U.S.C. §103 is overcome, see pages 14 and 15. Applicants’ arguments have been carefully considered, but fail to persuade.
Contrary to Applicants’ assertions the prior art, MSD2 reveals within the table on the first page of the publication each analyte and in particular it teaches AFP, CA 125 and MMP-9 has an assay range that is above the detection cut-off level and E-cadherin has a detection cut-off level below <48 ng/mL.  Accordingly, the combination of references teach the newly added limitations within claims 58 and 63.  Hence, the combination of references teach the claimed inventions and the rejection is maintained and made for the reasons herein.
The MSD publication teaches a multiplexed immunoassay panel with a plurality of assay wells comprising Alpha fetoprotein (AFP), cancer antigen (CA125) also known as Mucin 16, carcinoembryonic antigen (CEA), cancer antigen 19-9 (CA 19-9), E-cadherin, epidermal growth factor receptor, erythroblastic leukemia viral oncogene homolog (erbB2), matrix metalloproteinase 9 (MMP9) and osteopontin (OPN), see title on cover page; and pages 1-3.  The publication teaches an electrochemiluminescence-based multiplexed immunoassay panel is able to simultaneously measure the said biomarkers in a 96-well format, see cover page, 1st paragraph. 
	Serum and plasma samples from healthy/normal population and test population are able to be assessed for said biomarkers using the assay protocols disclosed on page 1, also see cover page; and page 3.  The publication discloses assay protocols involving labeled detection antibody reagent, capture antibodies, blocking solution, assay diluent, washing buffer and MSD read buffer, see page 1. 
	The MSD publication does not teach the taught components and multi-well assay module are comprised within a kit and the multi-well assay modules implemented to conduct a plurality of immunoassays measuring a plurality of biomarkers in a sample comprises a flow cell having an assay chamber and further comprising an inlet, an outlet or a detection chamber defining a flow path through said flow cell.
	However, Levine teaches a kit comprising antibodies capable of recognizing or interacting with polypeptide biomarkers listed herein, as well as at least one reagent for performing immunoassays, see page 12, sections 0148 and 0151. Levine teaches utilizing known polypeptide biomarkers for liver cancer, such as Alpha fetoprotein (AFP) with additional markers such as CEA, CA125 (Mucin 16), CA 19-9, HER-2 (c-erbB2), E-Cadherin and matrix metalloproteinases (MMPs), see page 44, sections 0487, 0488, 0490 and 0491.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the taught components and assay protocol within a kit as set forth in Levine, see entire Levine reference.   One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings in Levine and the manual, “a diagnostic kit for diagnosis of disease, comprising [measuring antibody expression], markers and reagents for detecting qualitative and/or quantitative changes in the  expression of a polypeptide…” can be easily assembled, see Levine, page 12, sections 0148 and 0151. Kits are conveniently made to reproducibly obtain results under test conditions and it is conventional to assemble necessary reagents including compounds, such as set of labeled detection antibodies, diluents, blocking solution and buffers for the effective assessment of liver disorders for the convenience of the practitioner and commercial expediency, see both references.
Additionally, Glezer teaches assay modules or assay cartridges comprising a detection chamber for performing a plurality of assays comprised within a kit, wherein detection components named electrodes are able to detect immobilized assay reagents, such as antibodies specific for a different analyte of interest, see abstract; page 1, sections 0004-0006; page 3, section 0021; page 6, section 0050; page 12, section 0124; page 42, section 0297; and entire document. The assay modules have more than one assay cell or wells, compartments, chambers, flow cells with one or more assay domains able to conduct panels of assays, see page 7, section 0093; page 41, sections 0294-0296.  The assay domains are “(e.g., discrete locations on an assay cell surface where an assay reaction occurs and/or where an assay dependent signal…is induced) for carrying out a plurality of assay measurements, see page 7, section 0093. A plurality of detection components can be arranged with a flow cell, which has an inlet, outlet and a detection chamber, see page 2, section 0013; section 0097 bridging pages 7 and 8; page 8, sections 0099 and 0103. The detection chambers within the assay cartridges include an array of binding reagents with detection components having binding reagents, see page 4, section 0030.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention was made to combine the teachings of both references to assemble components for the detection of liver disorders within a kit able to measure multiple candidate liver disease analytes or biomarkers. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings in Glezer to assemble the components of the publication and Levine for the detection of candidate liver tumor markers within a kit comprising an assay cartridge with a flow cell, assay chamber, inlet, outlet/detection chamber defining a flow path through said flow cell able to measure multiple candidate liver disease analytes or biomarkers because this type of diagnostic system includes all the components and assay domains necessary for carrying out multiple assays with a diverse assay menu, fluidics and control systems for moving sample and reagent fluids and conducting physical measurements on samples, see entire Glezer document and in particular pages 1-6.

Conclusion
23. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



26 October 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643